Title: To James Madison from John Graham, 20 September 1816
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 20th. Sepr. 1816

Among the Papers which were recieved from you today is a Letter from Colo. Johnson recommending J C Sharp as Secretary of the Illinois Territory, on which you have put a Memo. asking whether the Office is vacant.  So far as we are informed it is not.  Mr Pope has given no Notice of his Resignation, or of his intention to resign, but it is stated in some of the Letters recommending a Capt. Phillips of Nashville as his Successor, that Mr Pope intends to resign as he has offered for Congress.  The Recommendations in favor of Capt. Phillips have been forwarded to you.
I now enclose a Copy of one of the Papers connected with Kosloffs affair on which Ipresume Mr Monroe made the reflection in his Letter to Count Nesselrode the accuracy of which you seemed (from your Note in the Margin of that Letter, to doubt.  Ihave taken the Liberty to alter the expression in Mr Monroe Letter so as to make it refer, to the exemplification of the Record which accompanied the Report of the District Attorney, and not to the Report itself, as Mr Monroe wrote.
Our Weather is now very fine and the City continues to be very healthy.  The Doctors however predict that it will be otherwise, before the end of nextmonth.  With sincere & Respectful attachment Iam Dear Sir Your Mo. Obt. Servt.

John Graham

